





TRANSPORT CORPORATION OF AMERICA, INC.

1715 Yankee Doodle Road

Eagan, MN 55121







July 29, 2002




Mr. Robert C. Stone

6443 Orchard Avenue North

Brooklyn Center, Minnesota  55429




Dear Bob:




This letter describes the agreement by and among you and Transport America
regarding (a) your termination as Vice President of Fleet Services of Transport
Corporation of America, Inc. due to a reorganization of Transport America’s
management team and the elimination of your position, and (b) your release of
any claims you may have against  Transport America. You have also agreed to
certain confidentiality restrictions that are reflected in this letter as well.
The term “Transport America” as used in this Agreement means Transport
Corporation of America, Inc., its subsidiaries and respective officers and
directors.




If, after reading this letter, you feel there is any discrepancy between our
conversations and the content of this letter, please contact Karen Vesovich,
Director of Human Resources.




1.

Departure from Employment.  The parties agree that because of the elimination of
your position at Transport America, your employment relationship with Transport
America shall end effective July 29, 2002 (the “departure date”), and that,
except for payment by Transport America to you of compensation in the aggregate
sum of $12,944.52 (less applicable withholding) for 250.46 hours of earned and
unused vacation time and personal leave, Transport America will stop all salary
and other compensation payments to you as of the departure date subject only to
the provisions of this Agreement.




2.

Severance Benefits. Although neither Transport America nor you are obligated to
each other beyond your termination and departure on the departure date, you have
agreed to comply with certain restrictions and Transport America has offered to
provide you with the following benefits:




A.

Severance Payments. In consideration for the promises made in this Agreement,
and subject to any rescission of this Agreement as provided later in this
Agreement, Transport America will pay you each week, for a period of twenty-six
(26) weeks, an amount equal to your weekly salary that was in effect as of your
departure date, ($2067.30) less applicable taxes and withholding and less up to
thirty-five dollars ($35) per



week to be withheld as payment for your portion of the premium costs of elected
benefits under Section 2B of this Agreement. If you execute this Agreement and
do not rescind it within the rescission periods provided for later in this
Agreement, then the weekly severance payments will accrue as of the departure
date and will be paid to you upon the receipt by Transport America of the
Exhibit to this Agreement, signed and dated by you. Subsequent weekly severance
payments will be paid thereafter, when due. You expressly acknowledge that these
are payments to which you are not otherwise entitled except as a term of this
Agreement.




B.

Continuation Of Benefits. As further consideration for the promises in this
Agreement, and subject to any rescission of this Agreement as provided later in
this Agreement, should you elect to continue to participate in those medical,
dental and/or life insurance benefits you were participating in as of your
departure date as provided for by COBRA, Transport America, will continue to pay
the same portion of your premium cost of participating in the elected benefits
for a period of twenty-six (26) weeks, or until the date on which you become
covered under another plan, whichever occurs first, as such portion was paid by
Transport America during the period of your employment. You acknowledge that
these payments by Transport America are not payments to which you are otherwise
entitled except upon execution of this Agreement. For this period, you will be
responsible for the portion of the premium payments not paid for by Transport
America.  For any periods of time that you may elect to continue coverage after
the period referred to above, you will be responsible for the entire premium
cost of the continuing coverage subject only to your rights under COBRA. You
will retain at all times the right to elect not to continue your participation
in the group health insurance benefits and the right to discontinue your
participation as provided for under COBRA by providing appropriate notice to
Transport America. Except as expressly provided for in this paragraph, all
benefits will be discontinued immediately upon the departure date.




C.

Outplacement Support Services. Transport America will provide you with
Outplacement Support Services through Employers Association, Inc., located at
9805 45th Avenue North, Plymouth, Minnesota  55442, for a period of thirty (30)
days totaling $975.




3.

Severance Consideration. In consideration for the payments and benefits set
forth above, you agree as follows:




A.

Confidentiality of this Agreement. You agree that the terms of this Agreement
are, and shall remain, confidential and that you will not, either directly or
indirectly, disclose either the terms or the fact of this Agreement to any
person other than your attorney, your accountant, tax advisor, or spouse, or as
may be required by either judicial or administrative order. You expressly agree
not to disclose the terms of this Agreement to any employees or former employees
of Transport America.







2

B.

Confidential Information. You agree at all times to use all reasonable means to
keep Confidential Information secret and confidential. You shall not at any time
use, disclose, duplicate, record, or in any other manner reproduce in whole or
in part any Confidential Information, except as necessary to determine
compliance with your obligations under this Agreement so long as such disclosure
is not to a competitor of Transport America. You shall not at any time render
services to any person or entity if providing such services would require or
likely result in using or disclosing Confidential Information. You acknowledge
that use or disclosure of any of Transport America’s confidential or proprietary
information in violation of this Agreement would have a materially detrimental
effect upon Transport America, the monetary loss from which would be difficult,
if not impossible, to measure. You agree that should you breach the
confidentiality restrictions of this Agreement, Transport America will be
entitled to seek injunctive relief and specific enforcement of this Agreement.




For purposes of this Agreement, “Confidential Information” shall mean any
information that is not generally known by Transport America’s competitors or
the general public. Subject to the foregoing, Confidential Information includes,
but is not limited to, data of any type that was created by you in the course of
your employment by Transport America; data or conclusions or opinions formed by
you in the course of employment; manuals; trade secrets; methods, procedures, or
techniques pertaining to the core business of Transport America; specifications;
systems; price lists; marketing plans; sales or service analyses; financial
information; customer names or customer specific information; supplier names;
employee names and personnel  information; research and development data;
diagrams; drawings; videotapes, audiotapes, or computerized media used as
training regimens; and notes, memoranda, notebooks, and records or documents
that were created or used by you in the course of employment with Transport
America.  Confidential Information does not include information that you can
demonstrate by reliable, corroborated documentary evidence (1) is generally
available to the public, (2) became generally available to the public through no
act or failure to act by you, or (3) relates to a business or service not
provided by Transport America on or before July 29, 2002.




C.

Return of Property.  You will return any Transport America property in your
possession and all copies thereof, including but not limited to all office
equipment, keys, documents, hardware and software and specifically including any
Confidential Information.




D.

Release Of Claims. In consideration of the terms and conditions set forth in
this Agreement, you, your heirs, legal representatives, successors and assigns
hereby forever release and discharge Transport America, and its officers,
directors, agents and employees, as well as the successors and assigns of each
from any and all manner of actions, causes of actions, individual or class
action claims or demands of every kind whatsoever, whether known, suspected or
unknown in law or in equity, and however originating or existing to the date
hereof including, but not limited to, all claims or potential claims arising out
of state or federal law specifically including, but not limited to, any claims
under the Age

3

Discrimination in Employment Act, 29 U.S.C. § 621, et seq., Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Minnesota Human Rights Act, or any other applicable laws including, but not
limited to, any claims arising out of the acts or statements of any of Transport
America’s officers, directors, agents or employees or the terms and conditions
of your employment by Transport America or the ending of that employment
relationship.




You expressly understand and agree that, by signing this Agreement, you give up
all claims of every kind, whether you know about them now or not, that you may
have against Transport America as of the date of this Agreement.




4.

Consideration Period.  You understand and acknowledge that you have an
opportunity to consult with an attorney of your choosing prior to executing this
Agreement. You acknowledge that you are entitled to take up to 21 days to
consider the terms of this Agreement, and to discuss them with your attorney,
 before signing it although you are free to sign the Agreement at any time
during the 21 day consideration period if you wish to do so.




5.

Rescission Period.  You understand and acknowledge that to the extent this
Agreement acts to release any and all claims you may have under the Age
Discrimination in Employment Act you have the right to rescind this Agreement
within seven (7) calendar days of signing it. You further understand that to the
extent this Agreement acts to release any and all claims you may have under the
Minnesota Human Rights Act you have the right to rescind this Agreement within
fifteen (15) calendar days of signing it. To be effective, any rescission by you
must be in writing and delivered to Transport America, in the care of the
Director of Human Resources, Karen Vesovich, either by hand or by mail within
the appropriate period. If sent by mail, the rescission must be:




a.

Postmarked within the applicable 7 or 15 day

period;




b.

Properly addressed to Transport Corporation of America, Inc., attention: Karen
Vesovich, Director of Human Resources, 1715 Yankee Doodle Road, Eagan, MN 55121;
and




c.

Sent by certified mail, return receipt requested.




If you rescind this Agreement, all of Transport America’s obligations to you
under this Agreement will immediately cease, Transport America will owe you no
amounts or benefits hereunder. If you rescind this Agreement, you further agree
to reimburse us for any payments heretofore made to you pursuant to Section 2 of
this Agreement.




6.

General Terms. This Agreement may be executed in counterparts, each of which
when executed and delivered, shall constitute one and the same instrument. This
Agreement shall not in any way be construed as an admission of liability by
Transport America or as an admission that we

4

have acted wrongfully with respect to you. We specifically deny and disclaim any
such liability or wrongful acts. In the event that any provision of this
Agreement is found to be illegal or unenforceable, such provision will be
severed or modified to the extent necessary to make it enforceable, and as so
severed or modified, the remainder of this Agreement shall remain in full force
and effect. No change or modification of this Agreement shall be valid unless in
writing and signed by you and Transport America.




This Agreement sets forth the entire agreement between you and Transport America
and fully supersedes any prior agreements, contracts or understandings between
you and Transport America. You may not assign any of your rights or delegate any
of your duties or obligations under this Agreement. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Minnesota, without reference to its conflict of law provisions.




If this letter accurately reflects our understanding and agreement, please sign
the original, copy the document, and return the original to me. The copy is for
your file.




We sincerely appreciate your services to Transport America and its affiliates
and wish you well in new endeavors.







Very truly yours,




TRANSPORT CORPORATION OF AMERICA, INC.







By:___________________________________

     Michael J. Paxton, President and CEO










Read and agreed to, with declarations confirmed,

this _____ day of ____________, 2002







______________________________________

Robert C. Stone




5













EXHIBIT

TO

RELEASE AGREEMENT










____________, 2002







Karen Vesovich, Director of Human Resources

Transport Corporation of America, Inc.

1715 Yankee Doodle Road

Eagan, MN 55121




Dear Karen:




This letter, signed and dated more than 15 days after I signed the agreement
between Transport America and me, dated July 29, 2002, is to certify that I have
taken no steps to exercise my rights of rescission, as described in Section 5 of
the Agreement.




Very truly yours,










Robert C. Stone







6